Exhibit 10.1

 

TAX SHARING AGREEMENT

 

BETWEEN

 

LIBERTY INTERACTIVE CORPORATION

 

AND

 

COMMERCEHUB, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

Definition of Terms

1

 

 

 

SECTION 2.

Allocation of Taxes and Tax-Related Losses

8

 

 

 

2.1

Allocation of Taxes

8

2.2

Special Rules

9

2.3

Tax Payments

9

 

 

 

SECTION 3.

Preparation and Filing of Tax Returns

9

 

 

 

3.1

Combined Returns

9

3.2

Separate Returns

9

3.3

Provision of Information

9

3.4

Special Rules Relating to the Preparation of Tax Returns

10

3.5

Refunds, Credits or Offsets

11

3.6

Carrybacks

12

3.7

Amended Returns

12

 

 

 

SECTION 4.

Tax Payments

13

 

 

 

4.1

Payment of Taxes to Tax Authority

13

4.2

Indemnification Payments

13

4.3

Interest on Late Payments

14

4.4

Tax Consequences of Payments

14

 

 

 

SECTION 5.

Assistance and Cooperation

14

 

 

 

5.1

Cooperation

14

 

 

 

SECTION 6.

Tax Records

15

 

 

 

6.1

Retention of Tax Records

15

6.2

Access to Tax Records

15

6.3

Confidentiality

15

6.4

Delivery of Tax Records

15

 

 

 

SECTION 7.

Restriction on Certain Actions of Distributing and Spinco; Indemnity

16

 

 

 

7.1

Restrictive Covenants

16

7.2

Distributing Indemnity

16

7.3

Spinco Indemnity

17

7.4

Scope

17

 

i

--------------------------------------------------------------------------------


 

7.5

Notices of Tax Contests (Other than Joint Claims)

17

7.6

Control of Tax Contests (Other than Joint Claims)

18

7.7

Cooperation

18

7.8

Joint Claims

18

 

 

 

SECTION 8.

General Provisions

19

 

 

 

8.1

Termination

19

8.2

Predecessors or Successors

19

8.3

Expenses

19

8.4

Governing Law

19

8.5

Waiver of Jury Trial

20

8.6

Notices

20

8.7

Counterparts

21

8.8

Binding Effect; Assignment

21

8.9

Severability

21

8.10

Amendments; Waivers

21

8.11

Effective Date

22

8.12

Change in Law

22

8.13

Authorization, Etc.

22

8.14

No Third Party Beneficiaries

22

8.15

Entire Agreement

22

8.16

No Strict Construction; Interpretation

22

8.17

Headings

23

 

ii

--------------------------------------------------------------------------------


 

TAX SHARING AGREEMENT

 

THIS TAX SHARING AGREEMENT (this “Agreement”) is entered into as of July 22,
2016, between Liberty Interactive Corporation, a Delaware corporation
(“Distributing”), and CommerceHub, Inc., a Delaware corporation (“Spinco”). 
Unless otherwise indicated, all “Section” references in this Agreement are to
sections of this Agreement.

 

RECITALS

 

WHEREAS, the Board of Directors of Distributing has determined that it would be
appropriate and desirable for Distributing to separate the Spinco Group from the
Distributing Group; and

 

WHEREAS, the Board of Directors of Spinco has also approved such transaction;
and

 

WHEREAS, following the Restructuring, Distributing intends to distribute its
entire interest in the stock of Spinco to holders of Liberty Ventures Common
Stock (the “Distribution”), in what is intended to qualify as a tax-free
transaction described under Section 355 of the Code; and

 

WHEREAS, the parties set forth in the Reorganization Agreement the principal
arrangements between them regarding the separation of the Spinco Group from the
Distributing Group; and

 

WHEREAS, the parties desire to provide for and agree upon the allocation between
the parties of liabilities for Taxes arising prior to, as a result of, and
subsequent to the Distribution, and to provide for and agree upon other matters
relating to Taxes.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, and intending to be legally bound hereby,
Distributing and Spinco hereby agree as follows:

 

SECTION 1.        Definition of Terms.  For purposes of this Agreement
(including the recitals hereof), the following terms have the following
meanings:

 

“Affiliate” means with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.  For the avoidance of doubt,
(x) neither Expedia, Inc. nor any of its respective Subsidiaries will be treated
as Affiliates of any member of the Distributing Group or the Spinco Group;
(y) no member of the Spinco Group will be treated as an Affiliate of any member
of the Distributing Group; and (z) no member of the Distributing Group will be
treated as an Affiliate of any member of the Spinco Group.

 

1

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the preamble hereof.

 

“business day” means any day other than a Saturday, Sunday or a day on which
banking institutions in New York City, New York or London, England are
authorized or required by law or executive order to close.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor law.

 

“Combined Return” means a consolidated, combined or unitary Tax Return that
includes, by election or otherwise, one or more members of the Distributing
Group and one or more members of the Spinco Group.

 

“Company” means Distributing or Spinco, as the context requires.

 

“Compensatory Equity Interests” means options, stock appreciation rights,
restricted stock, stock units or other rights with respect to Distributing Stock
or Spinco Stock that are granted on or prior to the Distribution Date by
Distributing, Spinco or any of their respective Subsidiaries in connection with
employee, independent contractor or director compensation or other employee
benefits (including, for the avoidance of doubt, options, stock appreciation
rights, restricted stock, stock units or other rights issued in respect of any
of the foregoing by reason of the Distribution or any subsequent transaction).

 

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership,
membership, limited liability company, or other ownership interests, by contract
or otherwise and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing.

 

“Delaware Chancery Court” has the meaning set forth in Section 8.4.

 

“Disclosing Party” has the meaning set forth in Section 6.3.

 

“Distributing” has the meaning set forth in the preamble hereof.

 

“Distributing Group” means Distributing and each Subsidiary of Distributing (but
only while such Subsidiary is a Subsidiary of Distributing) other than any
Person that is a member of the Spinco Group (but only during the period such
Person is treated as a member of the Spinco Group).

 

“Distributing Indemnitees” has the meaning set forth in Section 7.3.

 

“Distributing Stock” means (x) the Series A QVC Group common stock, par value
$.01 per share, the Series B QVC Group common stock, par value $.01 per share,
the Series A Liberty Ventures common stock, par value $.01 per share, and the
Series B Liberty Ventures common stock, par value $.01 per share, (y) if and
when issued, the Series C QVC Group common stock, par value $.01 per share, and
the Series 

 

2

--------------------------------------------------------------------------------


 

C Liberty Ventures common stock, par value $.01 per share, and (z) any series or
class of stock into which the Series A, Series B, or Series C QVC Group common
stock or the Series A, Series B, or Series C Liberty Ventures common stock is
redesignated, reclassified, converted or exchanged following the Effective Time.

 

“Distribution” has the meaning set forth in the recitals hereof.

 

“Distribution Date” means the date on which the Distribution occurs.

 

“Due Date” has the meaning set forth in Section 4.3.

 

“Effective Time” means the time at which the Distribution is effected on the
Distribution Date.

 

“Employing Party” has the meaning set forth in Section 3.4(d)(i).

 

“Final Determination” means a determination within the meaning of Section 1313
of the Code or any similar provision of state or local Tax Law.

 

“Group” means the Distributing Group or the Spinco Group, as the context
requires.

 

“Income Tax” means all Taxes (i) based upon, measured by, or calculated with
respect to, net income, net profits or deemed net profits (including any capital
gains Tax, minimum Tax based upon, measured by, or calculated with respect to,
net income, net profits or deemed net profits, any Tax on items of Tax
preference and depreciation recapture or clawback, but not including sales, use,
real or personal property, gross or net receipts, gross profits, transfer and
similar Taxes), (ii) imposed by a foreign country which qualify under
Section 903 of the Code or (iii) based upon, measured by, or calculated with
respect to multiple bases (including, but not limited to, corporate franchise
and occupation Taxes) if such Taxes may be based upon, measured by, or
calculated with respect to one or more bases described in clause (i) above.

 

“Interest Rate” means the Rate determined below, as adjusted as of each Interest
Rate Determination Date.  The “Rate,” means, with respect to each period between
two consecutive Interest Rate Determination Dates, a rate determined at
approximately 11:00 a.m., London time, two London business days before the first
Interest Rate Determination Date equal to the greater of:  (x) the sum of
(i) the six month dollar LIBOR rate as displayed on page “LR” of Bloomberg (or
such other appropriate page as may replace such page), plus (ii) 2%, and (y) the
interest rate that would be applicable at such time to a “large corporate
underpayment” (within the meaning of Section 6621(c) of the Code) under Sections
6601 and 6621 of the Code.  Interest will be calculated on the basis of a year
of 365 days and the actual number of days for which due.

 

3

--------------------------------------------------------------------------------


 

“Interest Rate Determination Date” means the Due Date and each March 31,
June 30, September 30 and December 31 thereafter.

 

“IRS” means the Internal Revenue Service.

 

“issuing corporation” has the meaning set forth in Section 3.4(d)(ii).

 

“Joint Claim” has the meaning set forth in Section 7.8.

 

“Liberty Ventures Common Stock” means the Series A Liberty Ventures common
stock, par value $.01 per share, and the Series B Liberty Ventures common stock,
par value $.01 per share.

 

“Losses” means any and all damages, losses, deficiencies, liabilities,
obligations, penalties, judgments, settlements, claims, payments, fines,
interest, costs and expenses (including the fees and expenses of any and all
actions and demands, assessments, judgments, settlements and compromises
relating thereto and the costs and expenses of attorneys’, accountants’,
consultants’ and other professionals’ fees and expenses incurred in the
investigation or defense thereof or the enforcement of rights hereunder);
provided, however, that “Losses” shall exclude any special or punitive damages;
provided, further, that the foregoing proviso will not be interpreted to limit
indemnification for Losses incurred as a result of the assertion by a claimant
(other than the parties hereto and their successors and assigns) in a
third-party claim for special or punitive damages.

 

“Non-Preparer” means the Company that is not responsible for the preparation and
filing of the applicable Tax Return pursuant to Sections 3.1 or 3.2.

 

“Old CommerceHub” means Commerce Technologies, Inc., a New York corporation.

 

“Payment Date” means (x) with respect to any U.S. federal income tax return, the
due date for any required installment of estimated taxes determined under Code
Section 6655, the due date (determined without regard to extensions) for filing
the return determined under Code Section 6072, and the date the return is filed,
and (y) with respect to any other Tax Return, the corresponding dates determined
under the applicable Tax Law.

 

“Person” means any individual, corporation, company, partnership, trust,
incorporated or unincorporated association, joint venture or other entity of any
kind.

 

“Post-Distribution Period” means any Tax Year or other Taxable period beginning
after the Distribution Date and, in the case of any Straddle Period, that part
of the Tax Year or other taxable period that begins at the beginning of the day
after the Distribution Date.

 

“Pre-Distribution Period” means any Tax Year or other taxable period that ends
on or before the Distribution Date and, in the case of any Straddle Period, that
part

 

4

--------------------------------------------------------------------------------


 

of the Tax Year or other taxable period through the end of the day on the
Distribution Date.

 

“Preparer” means the Company that is responsible for the preparation and filing
of the applicable Tax Return pursuant to Sections 3.1 or 3.2.

 

“Receiving Party” has the meaning set forth in Section 6.3.

 

“Reorganization Agreement” means the Reorganization Agreement between
Distributing and Spinco dated July 15, 2016.

 

“Restructuring” means Steps 12 through 15 of the “Restructuring Plan,” as such
term is defined in the Reorganization Agreement.

 

“Separate Return” means (a) in the case of any Tax Return required to be filed
by any member of the Distributing Group (including any consolidated, combined or
unitary Tax Return), any such Tax Return that does not include any member of the
Spinco Group, and (b) in the case of any Tax Return required to be filed by any
member of the Spinco Group (including any consolidated, combined or unitary Tax
Return), any such Tax Return that does not include any member of the
Distributing Group.

 

“Spinco” has the meaning set forth in the preamble hereof.

 

“Spinco Group” means (x) with respect to any Tax Year (or portion thereof)
ending at or before the Effective Time, Spinco and each of its Subsidiaries at
the Effective Time; and (y) with respect to any Tax Year (or portion thereof)
beginning after the Effective Time, Spinco and each Subsidiary of Spinco (but
only while such Subsidiary is a Subsidiary of Spinco).

 

“Spinco Indemnitees” has the meaning set forth in Section 7.2.

 

“Spinco Section 355(e) Event” means the application of Section 355(e) of the
Code to the Distribution as a result of the Distribution being “part of a plan
(or series of related transactions) pursuant to which 1 or more persons acquire
directly or indirectly stock representing a 50-percent or greater interest” in
Spinco (within the meaning of Section 355(e) of the Code).

 

“Spinco Stock” means (x) Spinco’s Series A common stock, par value $.01 per
share, Series B common stock, par value $.01 per share, and Series C common
stock, par value $.01 per share, and (y) any series or class of stock into which
Spinco’s Series A, Series B, or Series C common stock is redesignated,
reclassified, converted or exchanged following the Effective Time.

 

“Straddle Period” means any Taxable period commencing on or prior to, and ending
after, the Distribution Date.

 

“Subsidiary” when used with respect to any Person, means (i)(A) a corporation a
majority in voting power of whose share capital or capital stock with voting

 

5

--------------------------------------------------------------------------------


 

power, under ordinary circumstances, to elect directors is at the time, directly
or indirectly, owned by such Person, by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person, whether or not
such power is subject to a voting agreement or similar encumbrance, (B) a
partnership or limited liability company in which such Person or a Subsidiary of
such Person is, at the date of determination, (1) in the case of a partnership,
a general partner of such partnership with the power affirmatively to direct the
policies and management of such partnership or (2) in the case of a limited
liability company, the managing member or, in the absence of a managing member,
a member with the power affirmatively to direct the policies and management of
such limited liability company, or (C) any other Person (other than a
corporation) in which such Person, one or more Subsidiaries of such Person or
such Person and one or more Subsidiaries of such Person, directly or indirectly,
at the date of determination thereof, has or have (1) the power to elect or
direct the election of a majority of the members of the governing body of such
Person, whether or not such power is subject to a voting agreement or similar
encumbrance, or (2) in the absence of such a governing body, at least a majority
ownership interest or (ii) any other Person of which an aggregate of 50% or more
of the equity interests are, at the time, directly or indirectly, owned by such
Person and/or one or more Subsidiaries of such Person.  For purposes of the
foregoing, neither Expedia, Inc. nor any of its respective Subsidiaries will be
treated as Subsidiaries of Distributing.

 

“Tax” or “Taxes” means any net income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, employment, unemployment, disability, property, ad valorem, stamp,
excise, severance, occupation, service, sales, use, license, lease, transfer,
import, export, value added, alternative minimum, estimated or other similar tax
(including any fee, assessment, or other charge in the nature of or in lieu of
any tax) imposed by any Tax Authority and any interest, penalties, additions to
tax, or additional amounts in respect of the foregoing.

 

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision, agency, commission or authority thereof that imposes such
Tax, and the agency, commission or authority (if any) charged with the
assessment, determination or collection of such Tax for such entity or
subdivision.

 

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose, potential or effect of redetermining
Taxes of any member of either Group (including any administrative or judicial
review of any claim for refund).

 

“Tax Counsel” means Baker Botts LLP.

 

“Tax Item” means, with respect to any Tax, any item of income, gain, loss,
deduction, credit or other attribute that may have the effect of increasing or
decreasing any Tax.

 

6

--------------------------------------------------------------------------------


 

“Tax Law” means the law of any governmental entity or political subdivision
thereof, and any controlling judicial or administrative interpretations of such
law, relating to any Tax.

 

“Tax Materials” means (i) the representation letters delivered to Tax Counsel in
connection with the delivery of the Tax Opinion, and (ii) any other materials
delivered or deliverable by Distributing, Spinco and others in connection with
the rendering by Tax Counsel of the Tax Opinion.

 

“Tax Opinion” means the opinion to be delivered by Tax Counsel to Distributing
in connection with the Distribution to the effect that the Distribution will
qualify as a tax-free transaction described under Section 355 of the Code to
Distributing and the holders of Liberty Ventures Common Stock (except with
respect to the receipt of cash in lieu of fractional shares of Spinco Stock).

 

“Tax Records” means Tax Returns, Tax Return work papers, documentation relating
to any Tax Contests, and any other books of account or records required to be
maintained under applicable Tax Laws (including but not limited to Section 6001
of the Code) or under any record retention agreement with any Tax Authority.

 

“Tax Return” means any report of Taxes due, any claims for refund of Taxes paid,
any information return with respect to Taxes, or any other similar report,
statement, declaration, or document filed or required to be filed (by paper,
electronically or otherwise) under any applicable Tax Law, including any
attachments, exhibits, or other materials submitted with any of the foregoing,
and including any amendments or supplements to any of the foregoing.

 

“Tax Year” means, with respect to any Tax, the year, or shorter period, if
applicable, for which the Tax is reported as provided under applicable Tax Law.

 

“Transaction Taxes” means any Taxes resulting from the Restructuring and the
Distribution, other than Transfer Taxes.

 

“Transaction Tax-Related Losses” means any Losses resulting from the failure of
(i) the Restructuring to qualify in whole for nonrecognition of income, gain and
loss for U.S. federal income tax purposes to Distributing, Spinco, Old
CommerceHub, and the holders of Old CommerceHub stock (in each case, except with
respect to the receipt of any cash in connection with the Restructuring), or
(ii) the Distribution to qualify in whole for nonrecognition of income, gain and
loss for U.S. federal income tax purposes to Distributing, Spinco, each of their
respective Subsidiaries at the Effective Time, and the holders of Liberty
Ventures Common Stock that receive stock of Spinco in the Distribution (except
with respect to the receipt of cash in lieu of fractional shares of Spinco
Stock).

 

“Transfer Taxes” means all U.S. federal, state, local or foreign transfer,
documentary, stamp, duties, recording, and similar Taxes and fees (including any

 

7

--------------------------------------------------------------------------------


 

penalties, interest or additions thereto) imposed upon any party hereto or any
of its Subsidiaries in connection with the Restructuring or the Distribution.

 

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Year.

 

SECTION 2.        Allocation of Taxes and Tax-Related Losses

 

2.1          Allocation of Taxes.  Except as provided in Section 2.2 (Special
Rules) and Section 3.4(d) (Compensatory Equity Interests), Taxes shall be
allocated as follows:

 

(a)           Combined Returns.

 

(i)            Allocation of Taxes for Combined Returns.  Distributing shall be
allocated: (A) all Taxes that are attributable to members of the Distributing
Group and reported on, or required to be reported on, a Combined Return; and
(B) all Taxes that are attributable to members of the Spinco Group for the
Pre-Distribution Period and reported on, or required to be reported on, a
Combined Return.  Spinco shall be allocated all Taxes that are attributable to
members of the Spinco Group for the Post-Distribution Period and reported on, or
required to be reported on, a Combined Return.

 

(ii)           Transactions Occurring on the Distribution Date.  Notwithstanding
the provisions of Section 2.1(a)(i) (but subject to the provisions of
Section 2.2), Taxes attributable to any transaction or action taken by or with
respect to any member of the Spinco Group outside the ordinary course of
business before the Distribution on the Distribution Date shall be allocated to
the Pre-Distribution Period, and Taxes attributable to any transaction or action
taken by or with respect to any member of the Spinco Group outside the ordinary
course of business after the Distribution on the Distribution Date shall be
allocated to the Post-Distribution Period.

 

(b)           Separate Returns.

 

(i)            Spinco Separate Returns.  Spinco shall be allocated all Taxes
that are attributable to members of the Spinco Group and reported on, or
required to be reported on, a Separate Return that is required to be filed by a
member of the Spinco Group.

 

(ii)           Distributing Separate Returns.  Distributing shall be allocated
all Taxes that are attributable to members of the Distributing Group and
reported on, or required to be reported on, a Separate Return that is required
to be filed by a member of the Distributing Group.

 

(c)           Taxes Not Reported on Tax Returns.   Spinco shall be allocated any
Tax attributable to members of the Spinco Group that is not required to be
reported on a Tax Return, and Distributing shall be allocated any Tax
attributable to members of the Distributing Group that is not required to be
reported on a Tax Return.

 

8

--------------------------------------------------------------------------------


 

2.2          Special Rules.

 

(a)           Transaction Taxes and Transaction Tax-Related Losses. 
Notwithstanding any other provision in this Section 2:

 

(i)            Distributing shall be allocated all Transaction Taxes and
Transaction Tax-Related Losses other than any Transaction Taxes and Transaction
Tax-Related Losses allocated to Spinco pursuant to clause (ii) of this
Section 2.2(a).

 

(ii)           Spinco will be allocated any Transaction Taxes (including
corresponding state and local Taxes) and Transaction Tax-Related Losses that
(x) result primarily from, individually or in the aggregate, any breach by
Spinco of any of its covenants set forth in Section 7.1 hereof, or (y) result
from a Spinco Section 355(e) Event.

 

(b)           Transfer Taxes.  Notwithstanding any other provision in this
Section 2, all Transfer Taxes shall be allocated 50% to Spinco and 50% to
Distributing.

 

2.3          Tax Payments.  Each Company shall pay the Taxes allocated to it by
this Section 2 either to the applicable Tax Authority or to the other Company in
accordance with Section 4 and the other applicable provisions of this Agreement.

 

SECTION 3.        Preparation and Filing of Tax Returns.

 

3.1          Combined Returns.

 

(a)           Preparation of Combined Returns.  Distributing shall be
responsible for preparing and filing (or causing to be prepared and filed) all
Combined Returns for any Tax Year.

 

3.2          Separate Returns.

 

(a)           Tax Returns to be Prepared by Distributing.  Distributing shall be
responsible for preparing and filing (or causing to be prepared and filed) all
Separate Returns which relate to one or more members of the Distributing Group
for any Tax Year.

 

(b)           Tax Returns to be Prepared by Spinco.  Spinco shall be responsible
for preparing and filing (or causing to be prepared and filed) all Separate
Returns which relate to one or more members of the Spinco Group for any Tax
Year.

 

3.3          Provision of Information.

 

(a)           Distributing shall provide to Spinco, and Spinco shall provide to
Distributing, any information about members of the Distributing Group or the
Spinco Group, respectively, that the Preparer needs to determine the amount of
Taxes due

 

9

--------------------------------------------------------------------------------


 

on any Payment Date with respect to a Tax Return for which the Preparer is
responsible pursuant to Section 3.1 or 3.2 and to properly and timely file all
such Tax Returns.

 

(b)           If a member of the Spinco Group supplies information to a member
of the Distributing Group, or a member of the Distributing Group supplies
information to a member of the Spinco Group, and an officer of the requesting
member intends to sign a statement or other document under penalties of perjury
in reliance upon the accuracy of such information, then a duly authorized
officer of the member supplying such information shall certify, to the best of
such officer’s knowledge, the accuracy of the information so supplied.

 

3.4          Special Rules Relating to the Preparation of Tax Returns.

 

(a)           In General.  All Tax Returns that include any members of the
Spinco Group or Distributing Group, or any of their respective Affiliates, shall
be prepared in a manner that is consistent with the Tax Opinion.  Except as
otherwise set forth in this Agreement, and subject to Sections 3.4(b) through
(d), the Company responsible for preparing and filing (or causing to be prepared
and filed) a Tax Return pursuant to Sections 3.1 or 3.2 shall have the right
with respect to such Tax Return to determine (i) the manner in which such Tax
Return shall be prepared and filed, including the elections, methods of
accounting, positions, conventions and principles of taxation to be used and the
manner in which any Tax Item shall be reported, (ii) whether any extensions may
be requested, (iii) whether an amended Tax Return shall be filed, (iv) whether
any claims for refund shall be made, (v) whether any refunds shall be paid by
way of refund or credited against any liability for the related Tax and
(vi) whether to retain outside firms to prepare or review such Tax Return.

 

(b)           Spinco Tax Returns.  With respect to any Separate Return for which
Spinco is responsible pursuant to Section 3.2(b), Spinco and the other members
of the Spinco Group must allocate Tax Items between such Separate Return for
which Spinco is responsible pursuant to Section 3.2(b) and any related Combined
Return for which Distributing is responsible pursuant to Section 3.1 that are
filed with respect to the same Tax Year in a manner that is consistent with the
reporting of such Tax Items on the related Combined Return for which
Distributing is responsible pursuant to Section 3.1.

 

(c)           Election to File Consolidated, Combined or Unitary Tax Returns. 
Distributing shall have the sole discretion of filing any Tax Return on a
consolidated, combined or unitary basis, if such Tax Return would include at
least one member of each Group and the filing of such Tax Return is elective
under the relevant Tax Law.

 

(d)           Compensatory Equity Interests.

 

(i)            Deductions Related to Compensatory Equity Interests.  To the
extent permitted by applicable Tax Law, Income Tax deductions with respect to
the issuance, exercise, vesting or settlement after the Distribution Date of any
Compensatory Equity Interests held by any Person shall be claimed (A) in the
case of an

 

10

--------------------------------------------------------------------------------


 

active officer or employee, solely by the Group that employs such Person at the
time of such issuance, exercise, vesting, or settlement, as applicable; (B) in
the case of a former officer or employee, solely by the Group that was the last
to employ such Person; and (C) in the case of a director or former director (who
is not an officer or employee or former officer or employee of a member of
either Group), (x) solely by the Distributing Group if such person was, at any
time before or after the Distribution, a director of any member of the
Distributing Group, and (y) in any other case, solely by the Spinco Group (the
party whose Group is described in (A), (B), or (C), the “Employing Party”).

 

(ii)           Withholding and Reporting.  For any Tax Year (or portion
thereof), the Employing Party shall (A) satisfy, or shall cause to be satisfied,
all applicable Tax reporting obligations with respect to the issuance, exercise,
vesting or settlement of Compensatory Equity Interests and (B) satisfy, or cause
to be satisfied, all liabilities for Taxes imposed in connection with such
issuance, exercise, vesting or settlement (including the employer portion of any
employment taxes); provided that, (x) in the event Compensatory Equity Interests
are settled by the corporation that is the issuer or obligor under the
Compensatory Equity Interest (the “issuing corporation”) and the issuing
corporation is not a member of the same Group as the Employing Party, the
issuing corporation shall promptly remit to the Employing Party an amount of
cash equal to the amount required to be withheld in respect of any withholding
Taxes, and (y) the Employing Party shall not be liable for failure to remit to
the applicable Tax Authority any amount required to have been withheld from the
recipient of the Compensatory Equity Interest in connection with such issuance,
exercise, vesting or settlement, except to the extent that the issuing
corporation shall have remitted such amount to the Employing Party. 
Distributing shall promptly notify Spinco, and Spinco shall promptly notify
Distributing, regarding the exercise of any option or the issuance, vesting,
exercise or settlement of any other Compensatory Equity Interest to the extent
that, as a result of such issuance, exercise, vesting or settlement, any other
party may be entitled to a deduction or required to pay any Tax, or such
information otherwise may be relevant to the preparation of any Tax Return or
payment of any Tax by such other party or parties.

 

(iii)          Distributing Employees.  For purposes of this Section 3.4(d), if
a Person is an officer or employee of Distributing or any member of the
Distributing Group for any Tax Year (or portion thereof), then such officer or
employee will exclusively be considered to be employed by Distributing (or the
applicable member of the Distributing Group) for such Tax Year (or portion
thereof).

 

3.5          Refunds, Credits or Offsets.

 

(a)           Except as otherwise contemplated by this Section 3.5 or
Section 3.6, any refunds, credits or offsets with respect to Taxes of any member
of (i) the Distributing Group that were reported on any Combined Return shall be
for the account of Distributing, (ii) the Spinco Group that were reported on any
Combined Return and are attributable to the Pre-Distribution Period shall be for
the account of Distributing, (iii) the Spinco Group that were reported on any
Combined Return and are attributable to the Post-Distribution Period shall be
for the account of Spinco, (iv) the Distributing Group that were reported on any
Separate Return required to be filed by a member of the

 

11

--------------------------------------------------------------------------------


 

Distributing Group shall be for the account of Distributing, and (v) the Spinco
Group that were reported on any Separate Return required to be filed by a member
of the Spinco Group shall be for the account of Spinco.

 

(b)           Notwithstanding Section 3.5(a), (i) any refunds, credits or
offsets with respect to Taxes, including Transaction Taxes, allocated to, and
actually paid by, Distributing pursuant to this Agreement shall be for the
account of Distributing, and (ii) any refunds, credits or offsets with respect
to Taxes, including Transaction Taxes, allocated to, and actually paid by,
Spinco pursuant to this Agreement shall be for the account of Spinco.

 

(c)           Distributing shall forward to Spinco, or reimburse Spinco for, any
such refunds, credits or offsets, plus any interest received thereon, net of any
Taxes incurred with respect to the receipt or accrual thereof and any expenses
incurred in connection therewith, that are for the account of Spinco within five
business days from receipt thereof by Distributing or any of its Affiliates. 
Spinco shall forward to Distributing, or reimburse Distributing for, any
refunds, credits or offsets, plus any interest received thereon, net of any
Taxes incurred with respect to the receipt or accrual thereof and any expenses
incurred in connection therewith, that are for the account of Distributing
within five business days from receipt thereof by Spinco or any of its
Affiliates.  Any refunds, credits or offsets, plus any interest received
thereon, or reimbursements not forwarded or made within the five business day
period specified above shall bear interest from the date received by the
refunding or reimbursing party (or its Affiliates) through and including the
date of payment at the Interest Rate (treating the date received as the Due Date
for purposes of determining such Interest Rate).  If, subsequent to a Tax
Authority’s allowance of a refund, credit or offset, such Tax Authority reduces
or eliminates such allowance, any refund, credit or offset, plus any interest
received thereon, forwarded or reimbursed under this Section 3.5 shall be
returned to the party who had forwarded or reimbursed such refund, credit or
offset and interest upon the request of such forwarding party in an amount equal
to the applicable reduction, including any interest received thereon.

 

3.6          Carrybacks.  If and to the extent that Spinco requests in writing
that Distributing or any of its Affiliates obtain a refund, credit or offset of
Taxes with respect to the carryback of any Tax attribute of the members of the
Spinco Group arising in a Post-Distribution Period to a Pre-Distribution Period,
and provided that Distributing or any of its Affiliates would not otherwise be
required to forego a refund, credit or offset of Taxes for its own account or
otherwise be adversely affected as a result of such carryback, then
(i) Distributing (or its Affiliate) shall take all reasonable measures to obtain
a refund, credit or offset of Tax with respect to such carryback (including by
filing an amended Tax Return), and (ii) to the extent that Distributing or any
of its Affiliates receives any refund, credit or offset of Taxes attributable
(on a last dollar basis) to such carryback, Distributing shall pay such refund,
credit or offset, plus any interest received thereon, to Spinco within five
business days from receipt thereof by Distributing or any of its Affiliates;
provided, however, that Distributing shall be entitled to reduce the amount of
any such refund, credit or offset for its reasonable out-of-pocket costs and
expenses incurred in connection therewith and any Taxes incurred with respect to
the

 

12

--------------------------------------------------------------------------------


 

receipt or accrual thereof; and provided further, that Spinco, upon the request
of Distributing, agrees to repay such refund, credit or offset, plus any
interest received thereon and net of Taxes, to Distributing in the event, and to
the extent, that Distributing is required to repay such refund, credit or
offset, plus any interest received thereon, to a Tax Authority.

 

3.7          Amended Returns.  Any amended Tax Return or claim for Tax refund,
credit or offset with respect to any member of the Spinco Group may be made only
by the Company (or its Subsidiaries) responsible for preparing the original Tax
Return with respect to such member pursuant to Sections 3.1 and 3.2; provided,
that the Company filing such return or claim shall give the other Company notice
within fifteen days prior to filing any such return or claim in order to allow
such other Company a reasonable opportunity to comment on such return or claim. 
Distributing (or its Subsidiaries) shall not, without the prior written consent
of Spinco (which consent shall not be unreasonably withheld or delayed), file,
or cause to be filed, any such amended Tax Return or claim for Tax refund,
credit or offset for a Pre-Distribution Period that affects only Spinco or
members of the Spinco Group (after the Distribution) to the extent that such
filing, if accepted, is likely to increase the Taxes allocated to, or the Tax
indemnity obligations under this Agreement of, Spinco (or any of its
Subsidiaries) for any Post-Distribution Period by more than a de minimis
amount.  Spinco (or its Subsidiaries) shall not, without the prior written
consent of Distributing (which consent shall not be unreasonably withheld or
delayed), file, or cause to be filed, any such amended Tax Return or claim for
Tax refund, credit or offset to the extent that such filing, if accepted, is
likely to increase the Taxes allocated to, or the Tax indemnity obligations
under this Agreement of, Distributing for any Tax Year (or portion thereof) by
more than a de minimis amount; provided, however, that such consent need not be
obtained if Spinco agrees to indemnify Distributing for the incremental Taxes
allocated to, or the incremental Tax indemnity obligation resulting under this
Agreement to, Distributing as a result of the filing of such amended Tax Return.

 

SECTION 4.        Tax Payments.

 

4.1          Payment of Taxes to Tax Authority.  Distributing shall be
responsible for remitting to the proper Tax Authority the Tax shown on any Tax
Return for which it is responsible for the preparation and filing pursuant to
Section 3.1 or Section 3.2, and Spinco shall be responsible for remitting to the
proper Tax Authority the Tax shown on any Tax Return for which it is responsible
for the preparation and filing pursuant to Section 3.2.

 

4.2          Indemnification Payments.

 

(a)           Tax Payments Made by the Distributing Group.  If any member of the
Distributing Group is required to make a payment to a Tax Authority for Taxes
allocated to Spinco under this Agreement, Spinco will pay the amount of Taxes
allocated to it to Distributing not later than the later of (i) five business
days after receiving notification requesting such amount, and (ii) one business
day prior to the date such payment is required to be made to such Tax Authority.

 

13

--------------------------------------------------------------------------------


 

(b)           Tax Payments Made by the Spinco Group.  If any member of the
Spinco Group is required to make a payment to a Tax Authority for Taxes
allocated to Distributing under this Agreement, Distributing will pay the amount
of Taxes allocated to it to Spinco not later than the later of (i) five business
days after receiving notification requesting such amount, and (ii) one business
day prior to the date such payment is required to be made to such Tax Authority.

 

4.3          Interest on Late Payments.  Payments pursuant to this Agreement
that are not made by the date prescribed in this Agreement or, if no such date
is prescribed, not later than five business days after demand for payment is
made (the “Due Date”) shall bear interest for the period from and including the
date immediately following the Due Date through and including the date of
payment at the Interest Rate.  Such interest will be payable at the same time as
the payment to which it relates.

 

4.4          Tax Consequences of Payments.  For all Tax purposes and to the
extent permitted by applicable Tax Law, the parties hereto shall treat any
payment made pursuant to this Agreement as a capital contribution or a
distribution, as the case may be, immediately prior to the Distribution.  If the
receipt or accrual of any indemnity payment under this Agreement causes,
directly or indirectly, an increase in the taxable income of the recipient under
one or more applicable Tax Laws, such payment shall be increased so that, after
the payment of any Taxes with respect to the payment, the recipient thereof
shall have realized the same net amount it would have realized had the payment
not resulted in taxable income.  To the extent that Taxes for which any party
hereto (the indemnifying party) is required to pay another party (the
indemnified party) pursuant to this Agreement may be deducted or credited in
determining the amount of any other Taxes required to be paid by the indemnified
party (for example, state Taxes which are permitted to be deducted in
determining federal Taxes), the amount of any payment made to the indemnified
party by the indemnifying party shall be decreased by taking into account any
resulting reduction in other Taxes of the indemnified party.  If such a
reduction in Taxes of the indemnified party occurs following the payment made to
the indemnified Party with respect to the relevant indemnified Taxes, the
indemnified party shall promptly repay the indemnifying party the amount of such
reduction when actually realized.  If the Tax benefit arising from the foregoing
reduction of Taxes described in this Section 4.4 is subsequently decreased or
eliminated, then the indemnifying party shall promptly pay the indemnified party
the amount of the decrease in such Tax benefit.

 

SECTION 5.        Assistance and Cooperation.

 

5.1          Cooperation.  In addition to the obligations enumerated in Sections
3.3 and 7.7, Distributing and Spinco will cooperate (and cause their respective
Subsidiaries and Affiliates to cooperate) with each other and with each other’s
agents, including accounting firms and legal counsel, in connection with Tax
matters, including provision of relevant documents and information in their
possession and making available to each other, as reasonably requested and
available, personnel (including officers, directors, employees and agents of the
parties or their respective Subsidiaries or Affiliates) responsible for
preparing, maintaining, and interpreting information and documents relevant to
Taxes, and personnel reasonably required as witnesses or for

 

14

--------------------------------------------------------------------------------


 

purposes of providing information or documents in connection with any
administrative or judicial proceedings relating to Taxes.

 

SECTION 6.        Tax Records.

 

6.1          Retention of Tax Records.  Each of Distributing and Spinco shall
preserve, and shall cause their respective Subsidiaries to preserve, all Tax
Records that are in their possession, and that could affect the liability of any
member of the other Group for Taxes, for as long as the contents thereof may
become material in the administration of any matter under applicable Tax Law,
but in any event until the later of (x) the expiration of any applicable
statutes of limitation, as extended, and (y) seven years after the Distribution
Date.

 

6.2          Access to Tax Records.  Spinco shall make available, and cause its
Subsidiaries to make available, to members of the Distributing Group for
inspection and copying (x) all Tax Records in their possession that relate to a
Pre-Distribution Period, and (y) the portion of any Tax Record in their
possession that relates to a Post-Distribution Period and which is reasonably
necessary for the preparation of a Tax Return by a member of the Distributing
Group or any of their Affiliates or with respect to a Tax Contest by a Tax
Authority of such return.  Distributing shall make available, and cause its
Subsidiaries to make available, to members of the Spinco Group for inspection
and copying the portion of any Tax Record in their possession that relates to a
Pre-Distribution Period and which is reasonably necessary for the preparation of
a Tax Return by a member of the Spinco Group or any of their Affiliates or with
respect to a Tax Contest by a Tax Authority of such return.

 

6.3          Confidentiality.  Each party hereby agrees that it will hold, and
shall use its reasonable best efforts to cause its officers, directors,
employees, accountants, counsel, consultants, advisors and agents to hold, in
confidence all records and information prepared and shared by and among the
parties in carrying out the intent of this Agreement, except as may otherwise be
necessary in connection with the filing of Tax Returns or any administrative or
judicial proceedings relating to Taxes or unless disclosure is compelled by a
governmental authority.  Information and documents of one party (the “Disclosing
Party”) shall not be deemed to be confidential for purposes of this Section 6.3
to the extent such information or document (i) is previously known to or in the
possession of the other party or parties (the “Receiving Party”) and is not
otherwise subject to a requirement to be kept confidential, (ii) becomes
publicly available by means other than unauthorized disclosure under this
Agreement by the Receiving Party or (iii) is received from a third party
without, to the knowledge of the Receiving Party after reasonable diligence, a
duty of confidentiality owed to the Disclosing Party.

 

6.4          Delivery of Tax Records.  Within five business days after receiving
notification from Spinco requesting any applicable Tax Records described below
which are in the possession of a member of the Distributing Group, Distributing
shall provide to Spinco (to the extent not previously provided or held by any
member of the Spinco Group on the Distribution Date) copies of (i) the Separate
Returns of any member of the Spinco Group, (ii) the relevant portions of any
other Tax Returns with

 

15

--------------------------------------------------------------------------------


 

respect to any member of the Spinco Group, and (iii) other existing Tax Records
(or the relevant portions thereof) reasonably necessary to prepare and file any
Tax Returns of, or with respect to, the members of the Spinco Group, or to
defend or contest Tax matters relevant to the members of the Spinco Group,
including in each case, all Tax Records related to Tax attributes of the members
of the Spinco Group and any and all communications or agreements with, or
rulings by, any Tax Authority with respect to any member of the Spinco Group.

 

SECTION 7.        Restriction on Certain Actions of Distributing and Spinco;
Indemnity.

 

7.1          Restrictive Covenants.

 

(a)           General Restrictions.  Following the Effective Time, Spinco shall
not, and shall cause the members of the Spinco Group and their Affiliates not
to, and Distributing shall not, and shall cause the members of the Distributing
Group and their Affiliates not to, take any action that, or fail to take any
action the failure of which, (i) would cause Distributing or any Subsidiary of
Distributing immediately prior to the Distribution to recognize gain or loss, or
otherwise include any amount in income, as a result of the Restructuring for
U.S. federal income tax purposes, (ii) would be inconsistent with the
Distribution qualifying, or would preclude the Distribution from qualifying, as
a tax-free transaction described under Section 355 of the Code (except with
respect to the receipt of cash in lieu of fractional shares of Spinco Stock), or
(iii) would cause Distributing, Spinco, any of their respective Subsidiaries at
the Effective Time, or the holders of Liberty Ventures Common Stock that receive
stock of Spinco in the Distribution, to recognize gain or loss, or otherwise
include any amount in income, as a result of the Distribution for U.S. federal
income tax purposes (except with respect to the receipt of cash in lieu of
fractional shares of Spinco Stock).

 

(b)           Restricted Actions.  Without limiting the provisions of
Section 7.1(a) hereof, following the Effective Time, Spinco shall not, and shall
cause the members of the Spinco Group and their Affiliates not to, and
Distributing shall not, and shall cause the members of the Distributing Group
and their Affiliates not to, take any action that, or fail to take any action
the failure of which, would be inconsistent with, or would cause any Person to
be in breach of, any representation or covenant, or any material statement, made
in the Tax Materials.

 

(c)           Reporting.  Unless and until there has been a Final Determination
to the contrary, each party agrees not to take any position on any Tax Return,
in connection with any Tax Contest, or otherwise for Tax purposes (in each case,
excluding any position taken for financial accounting purposes) that is
inconsistent with the Tax Opinion.

 

7.2          Distributing Indemnity.  Distributing agrees to indemnify and hold
harmless each member of the Spinco Group and their respective directors,
officers, employees, agents, successors and assigns (the “Spinco Indemnitees”)
from and against any and all (without duplication) (a) Taxes allocated to
Distributing pursuant to Section 

 

16

--------------------------------------------------------------------------------


 

2.1, (b) Transaction Taxes and Transaction Tax-Related Losses allocated to
Distributing pursuant to Section 2.2, (c) Taxes and Losses arising out of or
based upon any breach or nonperformance of any covenant or agreement made or to
be performed by Distributing contained in this Agreement, (d) Transfer Taxes
allocated to Distributing pursuant to Section 2.2, and (e) reasonable
out-of-pocket legal, accounting and other advisory and court fees and expenses
incurred in connection with the items described in clauses (a) through (d);
provided, however, that notwithstanding clauses (a), (c) and (e) of this
Section 7.2, Distributing shall not be responsible for, and shall have no
obligation to indemnify or hold harmless any Spinco Indemnitee for, (x) any
Transaction Taxes or Transaction Tax-Related Losses that are allocated to Spinco
pursuant to Section 2.2, or (y) any Taxes or Losses arising out of or based upon
any breach or nonperformance of any covenant or agreement made or to be
performed by Spinco contained in this Agreement.

 

7.3          Spinco Indemnity.  Spinco agrees to indemnify and hold harmless
each member of the Distributing Group and their respective directors, officers,
employees, agents, successors and assigns (the “Distributing Indemnitees”) from
and against any and all (without duplication) (a) Taxes allocated to Spinco
pursuant to Section 2.1, (b) Transaction Taxes and Transaction Tax-Related
Losses allocated to Spinco pursuant to Section 2.2, (c) Taxes and Losses arising
out of or based upon any breach or nonperformance of any covenant or agreement
made or to be performed by Spinco contained in this Agreement, (d) Transfer
Taxes allocated to Spinco pursuant to Section 2.2, and (e) reasonable
out-of-pocket legal, accounting and other advisory and court fees and expenses
incurred in connection with the items described in clauses (a) through (d);
provided, however, that notwithstanding clauses (a), (c) and (e) of this
Section 7.3, Spinco shall not be responsible for, and shall have no obligation
to indemnify or hold harmless any Distributing Indemnitee for, (x) any
Transaction Taxes or Transaction Tax-Related Losses that are allocated to
Distributing pursuant to Section 2.2, or (y) any Taxes or Losses arising out of
or based upon any breach or nonperformance of any covenant or agreement made or
to be performed by Distributing contained in this Agreement.

 

7.4          Scope.  The provisions of this Section 7 are intended to be for the
benefit of, and shall be enforceable by, each Distributing Indemnitee and its
successors in interest and each Spinco Indemnitee and its successors in
interest.

 

7.5          Notices of Tax Contests (Other than Joint Claims).  Each Company
shall provide prompt notice to the other Company of any pending or threatened
Tax audit, assessment or proceeding or other Tax Contest of which it becomes
aware relating to Taxes for which it is or may be indemnified by such other
Company hereunder (other than any Transaction Taxes which shall be governed by
Section 7.8).  Such notice shall contain factual information (to the extent
known) describing any asserted Tax liability in reasonable detail and shall be
accompanied by copies of any notice and other documents received from any Tax
Authority in respect of any such matters; provided, however, that failure to
give such notification shall not affect the indemnification provided hereunder
except, and only to the extent that, the indemnifying Company shall have been
actually prejudiced as a result of such failure.  Thereafter, the indemnified
Company shall deliver

 

17

--------------------------------------------------------------------------------


 

to the indemnifying Company such additional information with respect to such Tax
Contest in its possession that the indemnifying Company may reasonably request.

 

7.6          Control of Tax Contests (Other than Joint Claims).

 

(a)           General Rule.  Except as provided in Sections 7.6(b) and 7.8, each
Company (or the appropriate member of its Group) shall have full responsibility,
control and discretion in handling, defending, settling or contesting any Tax
Contest involving a Tax reported (or that, it is asserted, should have been
reported) on a Tax Return for which such Company is responsible for preparing
and filing (or causing to be prepared and filed) pursuant to Section 3 of this
Agreement.

 

(b)           Non-Preparer Participation Rights.  With respect to a Tax Contest
(other than with respect to a Joint Claim) of any Tax Return which could result
in a Tax liability for which the Non-Preparer may be liable under this
Agreement, (i) the Non-Preparer shall, at its own cost and expense, be entitled
to participate in such Tax Contest, (ii) the Preparer shall keep the
Non-Preparer updated and informed, and shall consult with the Non-Preparer,
(iii) the Preparer shall act in good faith with a view to the merits in
connection with the Tax Contest, and (iv) the Preparer shall not settle or
compromise such Tax Contest without the prior written consent of the
Non-Preparer (which consent shall not be unreasonably withheld or delayed) if
the settlement or compromise could have a more than de minimis impact on the
Non-Preparer or its Affiliates.

 

7.7          Cooperation.  The parties shall provide each other with all
information relating to a Tax Contest which is needed by the other party to
handle, participate in, defend, settle or contest the Tax Contest.  At the
request of any party, the other party shall take any action (e.g., executing a
power of attorney) that is reasonably necessary in order for the requesting
party to exercise its rights under this Agreement in respect of a Tax Contest. 
Spinco shall assist Distributing, and Distributing shall assist Spinco, in
taking any remedial actions that are necessary or desirable to minimize the
effects of any adjustment made by a Tax Authority.  The indemnifying party shall
reimburse the indemnified party for any reasonable out-of-pocket costs and
expenses incurred in complying with this Section 7.7.

 

7.8          Joint Claims.  Each Company shall promptly give notice to the other
Company of any pending or threatened Tax Contest, claim, action, suit,
investigation or proceeding brought by a third party relating to any Transaction
Taxes or Transaction Tax-Related Losses for which such Company is or may be
indemnified by the other Company under this Section 7 (each, a “Joint Claim”). 
Such notice shall contain (i) factual information (to the extent known)
describing any asserted Tax liability or other claim in reasonable detail and
shall be accompanied by copies of any notice and other documents received from
any Tax Authority or third party relating to the Joint Claim, and (ii) the
amount of the Joint Claim.  Such notice shall be given within a reasonable
period of time after notice thereof was received by such Company, but any
failure to give timely notice shall not affect the indemnities given hereunder
except, and only to the extent that, the indemnifying Company shall have been
actually prejudiced as

 

18

--------------------------------------------------------------------------------


 

a result of such failure.  Thereafter, each Company shall deliver to the other
Company such additional information with respect to such Joint Claim in its
possession that the other Company may reasonably request.  Distributing and
Spinco will have the right to jointly control the defense, compromise or
settlement of any Joint Claim.  No indemnified Company shall settle or
compromise or consent to entry of any judgment with respect to any such Joint
Claim without the prior written consent of the indemnifying Company, which
consent may be withheld in the indemnifying Company’s sole discretion.  No
indemnifying Company shall settle or compromise or consent to entry of any
judgment with respect to any such Joint Claim without the prior written consent
of the indemnified Company, which consent may not be unreasonably withheld or
delayed.

 

SECTION 8.        General Provisions.

 

8.1          Termination.  This Agreement shall terminate at such time as all
obligations and liabilities of the parties hereto have been satisfied.  The
obligations and liabilities of the parties arising under this Agreement shall
continue in full force and effect until all such obligations have been satisfied
and such liabilities have been paid in full, whether by expiration of time,
operation of law, or otherwise.

 

8.2          Predecessors or Successors.  Any reference to Distributing, Spinco,
a Person, or a Subsidiary in this Agreement shall include any predecessors or
successors (e.g., by merger or other reorganization, liquidation, conversion, or
election under Treasury Regulations Section 301.7701-3) of Distributing, Spinco,
such Person, or such Subsidiary, respectively.

 

8.3          Expenses.  Except as otherwise expressly provided for herein, each
party and its Subsidiaries shall bear their own expenses incurred in connection
with preparation of Tax Returns and other matters related to Taxes under the
provisions of this Agreement for which they are liable.

 

8.4          Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  Any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement will be brought exclusively in the Court of
Chancery of the State of Delaware (the “Delaware Chancery Court”), or, if the
Delaware Chancery Court does not have subject matter jurisdiction, in the
federal courts located in the State of Delaware.  Each of the parties hereby
consents to personal jurisdiction in any such action, suit or proceeding brought
in any such court (and of the appropriate appellate courts therefrom) and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.

 

19

--------------------------------------------------------------------------------


 

Without limiting the foregoing, each party agrees that service of process on
such party as provided in Section 8.6 shall be deemed effective service of
process on such party.

 

8.5          Waiver of Jury Trial.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT.  EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.5.

 

8.6          Notices.  All notices and other communications hereunder shall be
in writing and shall be delivered in person, by email, by facsimile (with
confirming copy sent by one of the other delivery methods specified herein), by
overnight courier or sent by certified, registered or express air mail, postage
prepaid, and shall be deemed given when so delivered in person, or when so
received by email, facsimile or courier, or, if mailed, three (3) calendar days
after the date of mailing, as follows:

 

(a)

If to Distributing, to:

 

 

 

Liberty Interactive Corporation

 

12300 Liberty Boulevard

 

Englewood, Colorado 80112

 

 

 

Attn: Albert Rosenthaler

 

Facsimile:

 

 

(b)

If to Spinco, to:

 

 

 

CommerceHub, Inc.

 

201 Fuller Road, 6th Floor

 

Albany, NY 12203

 

 

 

Attn: Tim Lenneman

 

Facsimile:

 

20

--------------------------------------------------------------------------------


 

 

With a copy to:

 

 

 

CommerceHub, Inc.

 

201 Fuller Road, 6th Floor

 

Albany, New York 12203

 

 

 

Attn:  General Counsel

 

Email:

 

or to such other address as the party to whom notice is given may have
previously furnished to the other parties in writing in the manner set forth
above.

 

8.7          Counterparts.  This Agreement may be executed in two or more
identical counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same agreement. The Agreement may
be delivered by facsimile transmission of a signed copy thereof.

 

8.8          Binding Effect; Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Except with
respect to a merger of a party, neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any party hereto without
the prior written consent of the other party; provided, however, that each of
Distributing and Spinco may assign its respective rights, interests, duties,
liabilities and obligations under this Agreement to any other member of their
Group, but such assignment shall not relieve Distributing or Spinco, as the
assignor, of its liabilities or obligations hereunder.

 

8.9          Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof. Any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Upon a determination
that any provision of this Agreement is prohibited or unenforceable in any
jurisdiction, the parties shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the parties as closely as possible in an
acceptable manner in order that the provisions contemplated hereby are
consummated as originally contemplated to the fullest extent possible.

 

8.10        Amendments; Waivers.  Any provision of this Agreement may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed,
in the case of an amendment, by each party to this Agreement, or in the case of
a waiver, by the party against whom the waiver is to be effective.  No failure
or delay by any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  Except as otherwise provided herein, the
rights and remedies herein provided shall be cumulative and not exclusive of

 

21

--------------------------------------------------------------------------------


 

any rights or remedies provided by applicable law.  Any consent provided under
this Agreement must be in writing, signed by the party against whom enforcement
of such consent is sought.

 

8.11        Effective Date.  This Agreement shall become effective on the date
recited above on which the parties entered into this Agreement.

 

8.12        Change in Law.  Any reference to a provision of the Code or any
other Tax Law shall include a reference to any applicable successor provision or
law.

 

8.13        Authorization, Etc.  Each of the parties hereto hereby represents
and warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of such party and that the execution,
delivery and performance of this Agreement by such party does not contravene or
conflict with any provision of law or of its charter or bylaws or any agreement,
instrument or order binding such party.

 

8.14        No Third Party Beneficiaries.  Except as provided in Sections 7.2
and 7.3 of this Agreement, this Agreement is solely for the benefit of
Distributing, Spinco, and their Subsidiaries and is not intended to confer upon
any other Person any rights or remedies hereunder.  Notwithstanding anything in
this Agreement to the contrary, this Agreement is not intended to confer upon
any Spinco Indemnitees any rights or remedies against Spinco hereunder, and this
Agreement is not intended to confer upon any Distributing Indemnitees any rights
or remedies against Distributing hereunder.

 

8.15        Entire Agreement.  This Agreement embodies the entire understanding
among the parties relating to its subject matter and supersedes and terminates
any prior agreements and understandings among the parties with respect to such
subject matter, and no party to this Agreement shall have any right,
responsibility, obligation or liability under any such prior agreement or
understanding.  Any and all prior correspondence, conversations and memoranda
are merged herein and shall be without effect hereon.  No promises, covenants or
representations of any kind, other than those expressly stated herein, have been
made to induce any party to enter into this Agreement.

 

8.16        No Strict Construction; Interpretation.

 

(a)           Distributing and Spinco each acknowledge that this Agreement has
been prepared jointly by the parties hereto and shall not be strictly construed
against any party hereto.

 

(b)           When a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference shall be to an Article of, a Section of, or
an Exhibit or Schedule to, this Agreement unless otherwise indicated.  The table
of contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to

 

22

--------------------------------------------------------------------------------


 

be followed by the words “without limitation”.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.  The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term.  Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. 
References to a Person are also to its permitted successors and assigns.

 

8.17        Headings.  The headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by the
respective officers as of the date set forth above.

 

 

 

LIBERTY INTERACTIVE CORPORATION

 

 

 

 

 

By:

/s/ Albert Rosenthaler

 

 

 

Name: Albert Rosenthaler

 

Title: Chief Tax Officer

 

 

 

 

 

COMMERCEHUB, INC.

 

 

 

 

 

By:

/s/ Tim Lenneman

 

 

 

Name: Tim Lenneman

 

Title: Senior Vice President

 

24

--------------------------------------------------------------------------------